                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

PACIFIC COAST BUILDING PRODUCTS, INC.
and PABCO BUILDING PRODUCTS, LLC                                                     PLAINTIFFS


v.                                    Case No. 4:18-cv-4165


CERTAINTEED GYPSUM MANUFACTURING, INC.                                              DEFENDANT

                                             ORDER
        Before the Court is the parties’ Joint Motion for Entry of Briefing Schedule for Plaintiff’s

Motion to Dismiss Defendant’s Inequitable Conduct Counterclaims and to Strike Related

Defenses. (ECF No. 47).

        Defendant filed an answer raising counterclaims in this action on February 15, 2019. On

April 8, 2019, Plaintiffs filed a motion to dismiss Defendant’s counterclaims. (ECF No. 44). On

April 18, 2019, the parties filed the instant motion proposing a briefing schedule on the pending

motion to dismiss. The parties propose that Defendant’s response be filed on or before April 29,

2019, and that Plaintiff’s reply, if any, be filed on or before May 13, 2019.

        Upon consideration, the Court finds that the parties’ motion (ECF No. 47) should be and

hereby is GRANTED. Accordingly, Defendant’s response shall be filed on or before April 29,

2019. Plaintiffs’ reply, if any, shall be filed on or before May 13, 2019. Defendant may move

for leave to file a sur-reply.

        IT IS SO ORDERED, this 22nd day of April, 2019.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
